DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim 14 is objected to because of the following informalities:  “a plurality second holes” in lines 5-6 should be amended to “a plurality of second holes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, and 11 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Number 6,862,852 to Beele.

Regarding claim 1, Beele discloses an aircraft firewall feedthrough device for accommodating a feedthrough member through an aperture of a firewall of an aircraft (Column 1, lines 4-6 disclose “The invention relates to a sealing system comprising a cylindrical tube of a material that is capable of deformation under the influence of a temperature increase”, since the aircraft is not positive claimed, using the feedthrough device on an aircraft is an intended use of the apparatus), the aircraft firewall feedthrough device comprising:
A plate configured to be attached to the firewall, the plate including: a feedthrough aperture; a first side for facing toward the firewall, and a second side opposite the first side;
A first tubular portion extending from the first side of the plate;
A second tubular portion extending from the second side of the plate, wherein the first tubular portion, the second tubular portion, and the feedthrough aperture cooperatively defining a through passage for accommodating the feedthrough member through the aperture of the firewall (see annotated Figure 1 below); and
A grommet retained inside the through passage (gasket 4), the grommet including a hole for accommodating the feedthrough member through the grommet (see hole for tube 2 in Figure 1). 


    PNG
    media_image1.png
    439
    578
    media_image1.png
    Greyscale

Regarding claim 2 (dependent on claim 1)¸ Beele discloses the grommet is a first grommet and the hole is a first hole, and the device includes a second grommet spaced apart from the first grommet, the second grommet including a second hole for accommodating the feedthrough member (see left and right gaskets 4 in Figure 1).  

Regarding claim 7 (dependent on claim 1), Beele discloses the first tubular portion and the second tubular portion are substantially coaxial (see Figure 1).  

Regarding claim 11 (dependent on claim 1)¸ Beele discloses the first and second tubular portions are part of a single tube of unitary construction that is extending through the plate (see Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US Patent Number 4,086,736 to Landrigan.

Regarding claim 3 (dependent on claim 2), Beele does not disclose a space inside the through passage surrounding the feedthrough member and between the first and second grommets contains a support material for supporting the feedthrough member.  However, this limitation is taught by Landrigan.  Landrigan discloses a fire/liquid seal in a structural wall with a passthrough for conduit 16, figures 3 and 4 shows conduit 16 being supported by ceramic fibers 24 or body 40, and column 4, lines 5-9 disclose “A body of insulation material 24 consisting of ceramic fibers is closely packed and stuffed around the outer surface of the conduit 16 and is tightly packed to snugly fill the space between conduit 16 and the inner surface of the pipe 18”.  It would thus be obvious to a person having ordinary skill to modify Beele using the teachings from Landrigan in order to insulate the conduit and prevent it from moving.

Regarding claim 9 (dependent on claim 1), Landrigan further teaches a distal end of the first tubular portion distal from the plate including a first anchoring feature (clamp 28) for engagement with a first jacket portion of the feedthrough member (shield member 26).  

Claims 4, 13, 14, and 16 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US Patent Number 4,646,486 to Hauff.

Regarding claim 4 (dependent on claim 1), Beele does not disclose the grommet including a plurality of holes for accommodating respective ones of a plurality of feedthrough members.  However, this limitation is taught by Hauff.  Hauff discloses a conduit feedthrough assembly with a grommet (adapter block 5), and Figure 4 shows adapter block 5 having three bores 6” for conduits.  It would be obvious to a person having ordinary skill in the art to modify Beele using the teachings from Hauff in order to use the passthrough device to accommodate multiple conduits. 

Regarding claim 13, Beele discloses an aircraft firewall feedthrough device for accommodating a wire harness through an aperture of a firewall of an aircraft (Column 1, lines 4-6 disclose “The invention relates to a sealing system comprising a cylindrical tube of a material that is capable of deformation under the influence of a temperature increase”, since the aircraft and wire harness are not positive claimed, using the feedthrough device on an aircraft or to accommodate a wire harness are intended uses of the apparatus), the aircraft firewall feedthrough device comprising:
A tube defining an internal through passage for accommodating the wire harness through the aperture of the firewall (see the tubular portions in the annotated Figure 1 under claim 1 above);
A flange projecting outwardly from the tube and configured to be attached to the firewall, wherein a first portion of the tube is disposed on a first side of the flange facing toward the firewall and a second portion of the tube is disposed on a second side of the flange opposite the first side (see plate in the annotated Figure 1 above); and
A grommet retained inside the tube (gasket 4), the grommet including a hole for accommodating respective wires or wire groups of the wire harness (see hole for tube 2 in Figure 1). 
Beele does not disclose the grommet including a plurality of holes for accommodating respective wires or wire groups of the wire harness.  However, this limitation is taught by Hauff.  Hauff discloses a conduit feedthrough assembly with a grommet (adapter block 5), and Figure 4 shows adapter block 5 having three bores 6” for conduits.  It would be obvious to a person having ordinary skill in the art to modify Beele using the teachings from Hauff in order to use the passthrough device to accommodate multiple conduits.

Regarding claim 14 (dependent on claim 13)¸ Beele discloses the grommet is a first grommet retained in the first tubular portion and the holes are first holes, and the device includes a second grommet retained in the second tubular portion and spaced apart from the first grommet, the second grommet including a plurality of second holes for accommodating the respective wires or wire groups of the wire harness (see left and right gaskets 4 in Figure 1).  

Regarding claim 16 (dependent on claim 13), Beele does not disclose a sealant applied to the grommet for sealing the wires or wire groups.  However, the examiner takes official notice that the use of sealants to form seals is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Beele to use a sealant to form a seal around the wires in order to avoid openings in the sealing system.  

Claims 5 and 8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele.

Regarding claim 5 (dependent on claim 1), Beele does not disclose a sealant applied to the grommet for forming a seal around the feedthrough member.  However, the examiner takes official notice that the use of sealants to form seals is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to modify Beele to use a sealant to form a seal around the feedthrough member in order to avoid openings in the sealing system.  

Regarding claim 8 (dependent on claim 1)¸ Beele does not disclose the first tubular portion having a non-linear central axis.  However, it would have been an obvious matter of design choice to make the different portions of the pipe of whatever form or shape was desired or expedient to accommodate pipe locations and other components near the wall. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Claims 6 and 12 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US patent Number 5,458,343 to Dornfeld.

Regarding claim 6 (dependent on claim 1), Beele does not disclose the first tubular portion having a central axis that is oblique to the plate.  However, this limitation is taught by Dornfeld.  Dornfeld discloses an aircraft engine firewall seal, and Figure 4 shows tubular portion 28 having a central axis that is oblique to firewall seal 32.  It would be obvious to a person having ordinary skill in the art to modify Beele using the teachings from Dornfeld in order to accommodate orientations of the feedthrough member. 

Regarding claim 12 (dependent on claim 1)¸ Beele as modified by Dornfeld further teaches an aircraft engine including the aircraft firewall feedthrough device as defined in claim 1.  Beele discloses the feedthrough device as defined in claim 1, and Dornfeld teaches the use of firewall seals in aircraft engines (see the abstract).  

Claim 10 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US patent Number 5,456,050 to Ward.

Regarding claim 10 (dependent on claim 1), Beele does not disclose the plate is a first plate configured to be attached to a first firewall, the aircraft firewall feedthrough device including a second plate configured to be attached to a second firewall, the second tubular portion extends between and interconnects the first and second plates, and the through passage extends through the second plate.  However, this limitation is taught by Ward.  Ward discloses a system for preventing the passage of flame and smoke through an opening in a wall comprising first and second plates 14 and 22 attached to a firewall and tube C extending between and interconnecting the plates and extending through both plates.  It would be obvious to a person having ordinary skill in the art to modify Beele using the teachings from Ward in order to provide additional anchors and seals for the sealing system.  

Claims 15 and 17 are rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US Patent Number 4,646,486 to Hauff, in further view of US Patent Number 4,086,736 to Landrigan.

Regarding claim 15 (dependent on claim 14), Beele does not disclose a space inside the through passage surrounding the wires or wire groups and between the first and second grommets contains a support material for supporting the wires or wire groups.  However, this limitation is taught by Landrigan.  Landrigan discloses a fire/liquid seal in a structural wall with a passthrough for conduit 16, figures 3 and 4 shows conduit 16 being supported by ceramic fibers 24 or body 40, and column 4, lines 5-9 disclose “A body of insulation material 24 consisting of ceramic fibers is closely packed and stuffed around the outer surface of the conduit 16 and is tightly packed to snugly fill the space between conduit 16 and the inner surface of the pipe 18”.  It would thus be obvious to a person having ordinary skill to modify Beele using the teachings from Landrigan in order to insulate the conduit and prevent it from moving.

Regarding claim 17 (dependent on claim 13), Landrigan further teaches a distal end of the first tubular portion distal form the flange including a first anchoring feature (clamp 28) for engagement with a first overbraid portion of the wire harness (shield 26), and a distal end of the second tubular portion distal from the flange including a second anchoring feature (clamp 30) for engagement with a second overbraid of the wire harness (shield 32).  

Claim 18 is rejected under 35 USC 103 as being unpatentable over US Patent Number 6,862,852 to Beele in view of US Patent Number 4,646,486 to Hauff, in further view of US patent Number 5,458,343 to Dornfeld.

Regarding claim 18 (dependent on claim 13), Beele and Hauff do not disclose a wire harness comprising the aircraft firewall feedthrough device as defined in claim 13.  However, this limitation is taught by Dornfeld.  Column 2, lines 54-59 disclose “The firewall 22 typically includes various feed-through members 28 which are represented schematically by the elongate tubular member illustrated in FIG. 1 which represents either a fluid carrying tube or conduit, or a typical wiring harness containing a grouping of electrical wires therein”.  It would be obvious to a person having ordinary skill in the art to modify Beele and Hauff in order to use the sealing system on known firewall passthrough applications such as in aircraft engines.  

Claim 19 is rejected under 35 USC 103 as being unpatentable over US patent Number 5,458,343 to Dornfeld in view of US Patent Number 6,862,852 to Beele.

Regarding claim 19, Dornfeld discloses an aircraft engine comprising:
A firewall (firewall 22) configured to hinder the spread of fire from a first part of the gas turbine engine to a second part of the gas turbine engine, the firewall having an aperture therethrough (aperture 30);
A feedthrough member extending from the first part to the second part of the gas turbine engine via the aperture of the firewall (feedthrough 28); and 
An aircraft firewall feedthrough device forming a seal between the feedthrough member and the firewall, the aircraft firewall feedthrough device including:
A plate attached to the firewall (seal 32), the plate including: a feedthrough aperture; a first side facing toward the firewall; and a second side opposing the first side (see Figure 4);
A first tubular portion extending form the first side of the plate (portion of feedthrough 28 left of seal 32);
A second tubular portion extending from the second side of the plate (portion of feedthrough 28 right of seal 32), the first tubular portion, the second tubular portion and the feedthrough aperture cooperative defining a through passage for accommodating the feedthrough member through the aperture of the firewall (see Figure 4).  
Dornfeld does not disclose a grommet retained inside the through passage, the grommet including a hole for accommodating the feedthrough member through the grommet.  However, this limitation is taught by Beele.  Beele discloses a sealing system forming a passage for feedthrough member 2 with a grommet 4 including a hole for accommodating tube 2.  It would be obvious to a person having ordinary skill in the art to modify Dornfeld using the teachings from Beele in order to help keep the conduits within the feedthrough in place.

Claim 20 is rejected under 35 USC 103 as being unpatentable over US patent Number 5,458,343 to Dornfeld in view of US Patent Number 6,862,852 to Beele, in further view of US Patent Number 4,646,486 to Hauff.

Regarding claim 20 (dependent on claim 19), Dornfeld discloses the feedthrough member is a wire harness.  Column 2, lines 54-59 disclose “The firewall 22 typically includes various feed-through members 28 which are represented schematically by the elongate tubular member illustrated in FIG. 1 which represents either a fluid carrying tube or conduit, or a typical wiring harness containing a grouping of electrical wires therein”.
Beele further teaches the grommet is a first grommet retained in the first tubular portion, and the aircraft firewall feedthrough device includes a second grommet retained in the second tubular portion and spaced apart from the first grommet, the second grommet (see left and right gaskets 4 in Figure 1).  
Dornfeld and Beele do not disclose the hole is one of a plurality of first holes for accommodating respective wires or wire groups of the wire harness through the grommet and the second grommet including a plurality of second holes for accommodating the respective wires or wire groups of the wire harness.  However, this limitation is taught by Hauff.  Hauff discloses a conduit feedthrough assembly with a grommet (adapter block 5), and Figure 4 shows adapter block 5 having three bores 6” for conduits.  It would be obvious to a person having ordinary skill in the art to modify Dornfeld and Beele using the teachings from Hauff in order to use the passthrough device to accommodate multiple conduits. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642